695 S.E.2d 760 (2010)
Judy Carol Home HOLLAND, and A.F. Home, Jr., Plaintiffs,
v.
Coy HORNE, individually and in his Capacity as Executor of the Estate of Mary Helen Treadaway Home, William Home and William Stewart Thomas, Defendants.
No. 83P10.
Supreme Court of North Carolina.
April 14, 2010.
Richard M. Wiggins, Fayetteville, for Judy Holland, et al.
James W. Narron, Benson, for Coy Home, et al.

ORDER
Upon consideration of the petition filed on the 23rd of February 2010 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of April 2010."
Upon consideration of the petition filed by Plaintiffs on the 23rd of February 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 14th of April 2010."